Title: From Charles Stewart to David Humphreys, 30 June 1781
From: Stewart, Charles
To: Humphreys, David


                        
                            Sir
                            Camp 30 June 1781
                        
                        There are no Cattle yet arrived, when they come none shall be distributed before I receive His Excellencys
                            instructions. The pork shall be reserved about forty Barrells are now on hand, I Can expect twenty bbls
                            more from West point this day, which will be also laid by, for special Occasions.
                        I wait impatiently for a messenger for Fish Kill, by him expect to hear something about Cattle; The Hard
                            Bread is not yet got to hand from West point, but expected this day. The Ovens at West point are busy, and I hope those at
                            the Village, can be also set to Work, I am Sir Your most Obedient Servant
                        
                            Cha. Stewart
                        
                    